DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.





Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2018/0158078 A1).
As to claim 4, Hsieh discloses a learning method [Paragraph 0002] comprising:
extracting, from a plurality of data groups [Multiple-sources data], a plurality of first data [A plurality of features] groups having an order, using a processor [The processor 11 extracts a plurality of features  from a corresponding multiple-sources data among the multiple-sources data for each of the commodities. Paragraphs 0038 and 0081]; 
generating, for each data element corresponding to each of the first data groups, an ordered data matrix [Feature matrices 20 on FIG. 3] in which data elements having same order have value corresponding to relationship among the data elements and data elements having different orders have values corresponding to the different orders, using the processor [In some embodiments, the tensor decomposition process may be performed on the feature matrices 20 first by the processor 11 before performing the deep learning process so as to produce at least one latent feature matrix 40. The tension decomposition process is a process comprising high-order singular value decomposition, which can effectively compress the input matrix and integrate latent implications expressed by a plurality of features in the input matrix into a latent feature. Paragraphs 0060, 0061, 0066 and 0081]; and 
obtaining input tensor data by performing tensor decomposition with the ordered data matrix, inputting the 40Atty. Dkt. No. 17-02715input tensor data to a neural network at time of performing deep machine learning, performing deep machine learning of the neural network, and learning about method for the tensor decomposition, using the processor [The processor 11 may integrate the latent feature matrices 20 into one feature matrix 22 first. Next, the processor may perform a tensor decomposition process on the feature matrix 22 according to a predefined feature dimension value to produce a latent feature matrix 42. The processor 11 may select the K×N matrix as the latent feature matrix 42 and performs a deep learning process on the latent feature matrix 42 to build a prediction model 62. Paragraphs 0062 and 0081].

As to claim 5, Hsieh discloses a learning device [FIG. 1] comprising: 
a memory [Storage 13 on FIG. 1]; and 
a processor [Processor 11 on FIG. 1] coupled to the memory [Paragraph 0026], wherein the processor executes a process [Paragraph 0031] the rest of the limitations are similar to claim 4 see claim 4’s rejection above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Vachhani et al. (US 2018/0053115 A1).
As to claim 1, Hsieh discloses a computer to execute a process [Paragraph 002] comprising: the rest of the limitations are similar to claim 4 see claim 4’s rejection above. 
Hsieh discloses a computer device as stated in claim 4’s rejection but fails to disclose a non-transitory computer-readable recording medium.
However, Vachhani teaches a non-transitory computer-readable recording medium having stored therein a learning program [Paragraph 0039].
Hsieh and Vachhani a are analogous because they are all directed to data classification system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the non-transitory computer-readable recording medium taught by Vachhani in a computer device such as that of Hsieh as suggested by Vachhani, for the obvious purpose of enabling transfer of data by a processor between the databases as per the instructions of the neural network to classify the data, by combining prior art elements according to known methods to yield predictable results.





Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
April 28, 2022